PER CURIAM.
Inseul Fenelus appeals an order of the Unemployment Appeals Commission affirming the referee’s denial of unemployment benefits. We reverse.
The record reveals that Fenelus’ actions demonstrate “the mere exercise of poor judgment [that] does not amount to misconduct sufficient to support the denial of unemployment compensation benefits.” Navarrete v. Florida Unemployment Appeals Comm’n, 726 So.2d 833 (Fla. 3d DCA 1999). See, e.g., Baptiste v. Waste Management, Inc., 701 So.2d 386 (Fla. 3d DCA 1997); Castillo v. Sally Beauty Co., Inc., 637 So.2d 269 (Fla. 3d DCA 1994). We are constrained to reiterate the oft-stated maxim that misconduct serious enough to justify dismissal is not ipso facto tantamount to misconduct warranting forfeiture of benefits. See Navarrete, 726 So.2d at 833; and cited cases.
Reversed and remanded with directions to grant claimant benefits.